Exhibit 10.1
 
ASSET PURCHASE AGREEMENT
 
This ASSET PURCHASE AGREEMENT (this "Agreement"), dated as of September 9, 2009,
is among Helix Wind, Corp., a Nevada corporation (the "Purchaser"), Helix Wind,
Inc., a Nevada Corporation (“Helix”), Abundant Renewable Energy, LLC, an Oregon
limited liability company (“ARE”), Renewable Energy Engineering, LLC, an Oregon
limited liability company (“REE”; and together with ARE, the “Companies” or
individually, the “Company”), and Robert W. Preus and Helen M. Hull
(collectively, the “Principals”).
W I T N E S S E T H:
 
WHEREAS, the Purchaser desires to acquire from ARE and REE, and ARE and REE each
desire to sell to the Purchaser, all or substantially all of the assets of such
Companies upon the terms and subject to the conditions set forth in this
Agreement;
 
WHEREAS, the Board of Directors of the Purchaser has determined that it is in
the best interests of the Purchaser and its stockholders, and each of the
Companies has determined that it is in the best interests of each Company and
its members for the Purchaser to purchase the assets of the Companies (the
"Asset Purchase") upon the terms and conditions set forth herein;
 
WHEREAS, the Asset Purchase shall be conditioned on, among the other conditions
set forth in this Agreement, the confirmation of the Plan of Reorganization (the
“Plan”) in ARE’s Chapter 11 case (the “Bankruptcy Case”) as approved by the US
Bankruptcy Court for the District of Oregon (the “Court”).
 
NOW, THEREFORE, in consideration of the promises and the mutual representations,
warranties, covenants and agreements hereinafter set forth, the parties do
hereby agree as follows:
 
1. 
CERTAIN DEFINITIONS.

 
1.1           Defined Terms.  As used in this Agreement, the following terms
shall have the meanings specified or referred to below:
 
"Affiliate" of any Person shall mean any Person which, directly or indirectly,
controls or is controlled by that Person, or is under common control with that
Person.  For the purposes of this definition, "control" (including, with
correlative meaning, the terms "controlled by" and "under common control with"),
as used with respect to any Person, shall mean the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of voting securities or
by contract or otherwise.
 
"Agreement" shall have the meaning set forth in the recitals.
 
“Alternative Transaction" shall have the meaning set forth in Section 6.4.
 
"Asset Purchase" shall have the meaning set forth in the recitals.
 

 
- 1 -

--------------------------------------------------------------------------------

 



 
"Assets" shall have the meaning set forth in Section 2.1.
 
“Assigned Contracts” shall mean, to the extent identified on Schedule 2.1(vi),
all contracts, agreements and arrangements, whether written or oral, with the
Companies’ vendors, suppliers or customers to which either of the Companies or
the Principals are a party or to which the business of the Companies is subject,
including, without limitation, all customer orders and purchase orders for
equipment and/or services to be rendered that are yet to be performed, fulfilled
or completed and, in each case, any claim or right or any benefit thereunder or
resulting therefrom including, without limitation, any right to indemnification,
to the extent that such contracts, agreements and arrangements may be assigned.
 
“Assumed Liabilities” shall mean, collectively, the Assumed ARE Liabilities and
the Assumed REE Liabilities.
 
“Assumed ARE Liabilities” shall have the meaning set forth in Section 2.2(b).
 
“Assumed REE Liabilities” shall have the meaning set forth in Section 2.2(b).
 
“Bankruptcy Case” shall have the meaning set forth in the recitals.
 
"Business Day" shall mean any day that is not a Saturday or a Sunday or a day on
which banks located in California are authorized or required to be closed.
 
"Cash Amount" shall mean $2,200,000, which shall be paid in cash to ARE and used
for the purpose of paying and/or settling all post-petition liabilities (except
for those post-petition liabilities that are “Assumed ARE Liabilities”),
administrative claims and pre-petition claims allowed by the Court, all as
provided in the Plan.
 
"Closing" shall have the meaning set forth in Section 3.1.
 
"Closing Date" shall have the meaning set forth in Section 3.1.
 
"Closing Deadline" shall have the meaning set forth in Section 3.1.
 
"Code" shall mean the Internal Revenue Code of 1986, as amended.  All citations
to the Code or to the regulations promulgated thereunder shall include any
amendments or any substitute or successor provisions thereto.
 
"Company Approvals" shall have the meaning set forth in Section 4.5.
 
"Company Contracts" shall have the meaning set forth in Section 4.14(a).
 
"Company Financial Statements" shall have the meaning set forth in Section
4.10(a).
 
"Company Indemnified Parties" shall have the meaning set forth in Section 10.2.
 

 
- 2 -

--------------------------------------------------------------------------------

 

"Consulting Agreement" shall mean the Consulting Agreement dated the Closing
Date by and between the Purchaser and Hull, as mutually agreed to by the
parties.
 
"Contemplated Transactions" shall mean the Asset Purchase and the execution,
delivery and performance of and compliance with this Agreement and all other
agreements to be executed and delivered pursuant to this Agreement.
 
"Contract" shall mean all contracts, agreements, commitments, notes, bonds,
deeds of trust, indentures, leases, mortgages, arrangements, instruments,
documents of any nature or description that a Person is party to or obligated
by.
 
“Court” shall have the meaning set forth in the recitals above.
 
"Damages" shall have the meaning set forth in Section 10.1.
 
“Deposit Shares” shall have the meaning set forth in Section 2.4(A)(b).
 
“Deposit Share Agreement” shall have the meaning set forth in Section 2.4(b).
 
"Employment Agreement" shall mean the Employment Agreement dated the Closing
Date between the Purchaser and Robert Preus, in a form mutually agreed upon by
the parties, pursuant to which Preus shall be employed by Purchaser as Sr. VP
Engineering.
 
"Encumbrance" shall mean any security interest, pledge, mortgage, lien, charge,
encumbrance, license, easement, right-of-way, cloud on title, adverse claim,
preferential arrangement or restriction of any kind, including, but not limited
to, any restriction on the use, voting, transfer, receipt of income or other
exercise of any attributes of ownership.
 
"Excluded Assets" shall mean those assets of the Companies which are identified
as excluded assets on Schedule 2.1.
 
"GAAP" shall mean generally accepted accounting principles in the United States.
 
"Governmental Body" shall mean any federal, state or local government,
governmental, regulatory or administrative authority, agency or commission or
any court, tribunal or judicial or arbitral body or any quasi-governmental or
private body exercising any regulatory or taxing authority thereunder.
 
"Holdback Amount" shall mean the shares of common stock of Purchaser issued as
Deposit Shares pursuant to Section 2.4(b) below.
 

 
- 3 -

--------------------------------------------------------------------------------

 

"Intellectual Property" shall mean any and all: (a) invention registrations, (b)
patents (including but not limited to design patents), patent registrations and
patent applications (including all reissues, divisions, continuations,
continuations-in-part, extensions and reexaminations) and all improvements to
the inventions disclosed in each such registration, patent or application, (c)
trademarks, trademark rights, business identifiers, service marks, trade dress,
logos, trade names, brand names and corporate names (and any deviations
thereof), whether or not registered, including but not limited to all common law
rights, and registrations and applications for registration thereof, including,
but not limited to, all marks registered in any trademark offices throughout the
world, (d) registered and unregistered copyrights in both published works and
unpublished works (including but not limited to copyrights on designs) and
registrations and applications for registration thereof, (e) computer software,
including, without limitation, source code, operating systems and
specifications, data, data bases, files, documentation and other materials
related thereto, data and documentation, (f) all know-how, trade secrets and
confidential or proprietary, technical and business information (including but
not limited to ideas, pricing information, client lists and other data,
formulas, compositions, inventions, and conceptions of inventions whether
patentable or unpatentable and whether or not reduced to practice), (g) whether
or not confidential, technology (including know-how and show-how), production
processes and techniques, research and development information, drawings,
specifications, designs, plans, proposals, technical data, copyrightable works,
financial, marketing and business data, pricing and cost information, business
and marketing plans and customer and supplier lists and information, (h) all
goodwill associated therewith accruing from the dates of first use thereof, and
all rights associated with the foregoing, and (i) all contracts or agreements
granting any right, title, license or privilege under the intellectual property
rights of any third party.
 
"IRS" shall mean the Internal Revenue Service.
 
"Laws" shall mean all applicable federal, state, local, regional or municipal
laws, statutes, rules, regulations, ordinances, codes, decrees, judgments,
orders or other legal requirements.
 
"Letter of Intent" shall mean the Letter of Intent dated August 14, 2009
executed and delivered by the Parties.
 
“Licenses” shall have the meaning provided in Section 2.1(iv).
 
"Parties" shall mean all of the Purchaser, Helix, the Companies and the
Principals.
 
"Party" shall mean any of the Purchaser, Helix, the Companies or the Principals.
 
"Person" shall mean any individual, corporation, limited liability company,
partnership, joint venture, trust, association, unincorporated organization,
other entity or Governmental Body.
 
“Plan” shall have the meaning set forth in the recitals above.
 
"Purchase Price" shall have the meaning set forth in Section 2.4.
 
"Purchaser Indemnified Parties" shall have the meaning set forth in Section
10.1.
 
"Records" shall have the meaning set forth in Section 2.1(v).
 

 
- 4 -

--------------------------------------------------------------------------------

 

"Taxes" shall mean all taxes, charges, fees, imposts, levies or other
assessments, including, without limitation, all net income, gross receipts,
capital, sales, use, ad valorem, value added, transfer, franchise, profits,
inventory, capital stock, license, withholding, payroll, employment, social
security, unemployment, excise, severance, stamp, occupation, property and
estimated taxes, customs duties, fees, assessments and charges of any kind
whatsoever, together with any interest and any penalties, fines, additions to
tax or additional amounts imposed by any Governmental Body and shall include any
transferee liability in respect of Taxes.
 
"Tax Returns" shall mean any federal, state, local or foreign return, report,
information return or other document (including any related or supporting
information) filed or required to be filed with any Governmental Body in
connection with the determination, assessment or collection of any Taxes or the
administration of any laws, regulations or administrative requirements relating
to any Taxes.
 
“Technical Developments” shall mean the developments described in the Schedule
of Technical Developments.
 
"Transaction Documents" shall mean, collectively, this Agreement, the Employment
Agreement, the Consulting Agreement, the Lease, the Lock-Up Agreement, the
Deposit Share Agreement and any and all agreements, exhibits, schedules,
certificates, instruments and other documents contemplated hereby or executed
and delivered in connection herewith.
 
"Unassumed Liabilities" shall mean, other than the Assumed Liabilities, those
claims that are to be paid out of the Cash Amount, any and all liabilities,
duties and obligations of, and claims against or relating to, the Companies or
the Principals or the ownership, possession or use of any of the Assets prior to
the Closing, whether accrued, unaccrued, absolute, contingent, known or unknown,
asserted or unasserted and whether now existing or arising at any time prior to,
at, or after the Closing (including, without limitation, all liabilities of the
Companies to any of its members, or to any employee, consultant, officer or
director of the Companies, or to their respective spouses and/or children and/or
Affiliates, in any amount whatsoever, and all liabilities of the Companies with
respect to this Agreement or the Contemplated Transactions, including, without
limitation, legal and accounting fees) and any Encumbrance upon any of the
Assets.
 

 
1.2
Construction.

 
(a)           As used in this Agreement, the masculine, feminine or neuter
gender and the singular or plural numbers shall each be deemed to include the
other whenever the context so requires. This Agreement shall be construed as a
whole and in accordance with its fair meaning and without regard to any
presumption or other rule requiring construction against the Party causing this
Agreement or any part hereof to be drafted. The language used in this Agreement
will be deemed to be the language chosen by the Parties to express their mutual
intent, and no rules of strict construction will be applied against any Party.

 
- 5 -

--------------------------------------------------------------------------------

 

(b)           The Parties acknowledge that each Party has reviewed this
Agreement and has had the opportunity to have it reviewed by legal counsel of
its own choosing. If any words or phrases are stricken or otherwise eliminated,
whether or not other words or phrases have been added, this Agreement shall be
construed as if the words or phrases stricken or otherwise eliminated were never
included in this Agreement.  Except for specific references to ARE or REE,
references in this Agreement to “the Company” shall refer to each of the
Companies.
 
2.           PURCHASE AND SALE OF ASSETS.
 
2.1           Purchase and Sale of Assets.  Upon the terms and subject to the
conditions set forth herein, and on the basis of the representations and
warranties contained herein, at the Closing, each of ARE and REE shall sell,
convey, transfer, assign and deliver to the Purchaser, and the Purchaser shall
purchase, acquire and accept from each of said Companies, all of the respective
right, title and interest in and to the assets of each Company, other than the
Excluded Assets, of every kind, nature and description, personal, tangible and
intangible, including without limiting the generality of the foregoing (all to
the extent permitted by the Court),


(i)            all of the Companies’ Intellectual Property, including without
limitation, Intellectual Property related to the design, manufacture, testing,
marketing, sales and service of wind turbines, towers, electronic controls,
related equipment and software as identified on Schedule 2.1(i);
 
(ii)            all equipment, electronic controls and those other physical
assets necessary or reasonable to the operation of the business, all as
identified on Schedule 2.1(ii);
 
(iii)           all transferable prepayments, contractual deposits and other
funds to be received for services to be performed after the Closing, including
without limitation, ARE’s accounts receivable, pre-paid items and cash, all as
identified on Schedule 2.1(iii);
 
(iv)           all licenses, franchises, grants, easements, exceptions,
certificates, consents, permits, approvals, orders and other authorizations of
any Governmental Body relating to the Assets, all of which have been identified
on Schedule 2.1(iv) (the “Licenses”);
 
(v)           all documents and records relating to the Assets (including
without limitation, all employment and personnel records, technical design and
know-how, sales data, customer lists, and all other information relating to
customers, representatives, distributors and suppliers and other information
including advertising materials) and copies of all accounting books, records,
ledgers and electronic data processing materials (collectively, the “Records”);
and
 
(vi)           all the Assigned Contracts, all of which have been identified on
Schedule 2.1(vi) (the “Assigned Contracts”).
 

 
- 6 -

--------------------------------------------------------------------------------

 

The assets, properties and rights to be conveyed, sold, transferred, assigned
and delivered to Purchaser pursuant to this Agreement are sometimes hereinafter
collectively referred to as the “Assets”.


2.2           Liabilities.
 
(a)            Other than the Assumed Liabilities, Purchaser shall not assume or
otherwise be bound by or responsible or liable for any Unassumed Liability or
any other liability, duty or obligation incurred by either Company or the
Principals or any liability, duty or obligation arising out of a breach,
violation or default by the Company or the Principals of or under any Law or
Contract (including any event occurring or fact or circumstance existing as of
or prior to the Closing Date that, with the passage of time or the giving of
notice or both, may become such a breach, violation or default).
 
(b)           Purchaser will assume and pay all identified contractual
liabilities associated with the Assets, including without limitation all
obligations of the Company related to, pertaining to, or rising out of the
Assigned Contracts, all obligations of ARE  arising out of express or implied
warranties or state law, and obligations of ARE arising out of any agreement,
invoice or other legally enforceable contract between ARE and any customers,
representatives, dealers, distributors, suppliers or vendors, and such other
liabilities, all as described on Schedule 2.2(b)(i) (the “ARE Assumed
Liabilities”) existing as of, and arising on and after, the Closing and the
liabilities of REE identified on Schedule 2.2(b)(ii) (the “REE Assumed
Liabilities”; and together with the ARE Assumed Liabilities, the “Assumed
Liabilities”). 
 
(c)           Except for the claims to be paid out of the Cash Amount pursuant
to the Plan and the Assumed Liabilities, the Companies and Principals covenant
and agree to pay, discharge, perform or exercise in good faith to dispute all
remaining liabilities of the Companies.
 
2.3           Transfer of Assets.  The transfer of the Assets as herein
contemplated shall be made by the Companies, free and clear of all Encumbrances
of any kind or nature and shall be effected by such bills of sale, endorsements,
assignments, drafts, checks, deeds and other instruments of transfer, conveyance
and assignment as shall be reasonably necessary or appropriate to transfer,
convey and assign the Assets to the Purchaser on the Closing Date as
contemplated by this Agreement and as shall be requested by the Purchaser or
ordered by the Court.  The Companies and/or the Principals shall, at any time
and from time to time after the Closing Date, execute and deliver such other
instruments of transfer and conveyance and do all such further acts and things
as may be reasonably requested by the Purchaser to transfer, convey, assign, and
deliver to the Purchaser or to aid and assist the Purchaser in collecting and
reducing to possession any and all of the Assets, or to vest in the Purchaser
good, valid and legal and beneficial title to the Assets which had been owned by
the Company prior to the Closing.
 
2.4      Purchase Price.
 
(A) Subject to the approval of the Plan by the Court, the Purchaser shall pay to
ARE a purchase price for the Assets of ARE of not less than $4,000,000 and not
more than $6,500,000 calculated and paid as follows:
 

 
- 7 -

--------------------------------------------------------------------------------

 

(a)           the Cash Amount, which shall be paid by the Purchaser to or on
behalf of ARE at Closing; provided, however, that not more than $345,000 of the
Cash Amount shall be utilized for paying allowed unsecured claims pertaining to
insiders identified as “Class 8” claims in the Bankruptcy Plan (“Insider
Claims”) pursuant to the terms and conditions contained in the Plan.  If and to
the extent that Insider Claims exceed $345,000, such excess shall be paid to
such insiders (i) from any amounts remaining from the Cash Amount after settling
all non-Insider Claims allowed by the Court and (ii) only if Purchaser is
reasonably satisfied that that the Technical Developments have been completed to
Purchaser’s reasonable satisfaction.
 
(b)           No later than 5 Business Days after approval of the Plan by the
Court or an order of the Court approving ARE’s sale of its Assets to Purchaser,
Purchaser will deposit with the Court or a third party escrow agent approved by
the Court common stock of Purchaser, subject only to the trust conditions of the
Lock-Up Agreement, with a current fair market value (based on the 30 day average
share price, subject to approval by by the Court) of $500,000 as a deposit (the
“Deposit Shares”).  At Closing, the Deposit Shares will be transferred to Veber
Partners as escrow agent for ARE pursuant to a deposit share agreement (the
“Deposit Share Agreement”), in a form mutually acceptable to all parties. The
Deposit Shares, along with all other shares of Purchaser issued pursuant to this
Agreement, shall be subject to a 12-month lock-up in accordance with the terms
of the Lock-Up Agreement in the form attached hereto as Exhibit A.   The
Purchaser agrees that the escrow agent shall, subject to the Court’s
supervision, immediately deliver the Deposit Shares to ARE upon the termination
of this Agreement pursuant to Section 11 of this Agreement.
 
(c)           Shares of common stock of Purchaser, subject only to the trust
conditions of the Lock-Up Agreement, worth $1,800,000 will be issued to ARE at
Closing as a condition of the Companies’ obligation to complete the Asset
Sale.  The common stock will be valued at the average closing bid price per
share for the 30 calendar days ending the day before the Closing Date (said
price hereinafter referred to as the “Stock Price”).


(d)           Shares of common stock of Purchaser, subject only to the trust
conditions of the Lock-Up Agreement, worth $750,000 will be issued to ARE on the
condition that ARE’s financial projections for the calendar year 2010, as set
forth on Exhibit B are met, including all adjustments provided for in said
Exhibit.  The common stock will be valued at the Stock Price or at the average
closing bid price for the 30 calendar days ending the day before the issuance
date, whichever is lower.  The lock-up period for such shares shall expire no
later than January 1, 2012.
 
(e)            Shares of common stock of Purchaser, subject only to the trust
conditions of the Lock-Up Agreement, worth $750,000 will be issued to ARE on the
condition that ARE’s financial projections for the calendar year 2011, as set
forth on Exhibit C are met, including all adjustments provided for in said
Exhibit.   The common stock will be valued at the Stock Price or at the average
closing bid price for the 30 calendar days ending the day before the issuance
date, whichever is lower.   The lock-up period for such shares shall expire no
later than January 1, 2013.
 

 
- 8 -

--------------------------------------------------------------------------------

 

(f)            Shares of common stock of Purchaser, subject only to the trust
conditions of the Lock-Up Agreement, worth $500,000 will be issued to ARE on the
condition that ARE’s financial projections for the calendar years 2010 and 2011
as set forth on Exhibit C are, in the aggregate, exceeded by at least 50%, but
by less than 100%.  Furthermore, $1,000,000 of shares of common stock of
Purchaser will be issued to ARE on the condition that ARE’s financial
projections for the calendar years 2010 and 2011 are, in the aggregate, exceeded
by not less than 100%.  Shares issued pursuant to this Section 2.4(e) will be
valued at the Stock Price or the average closing bid price for the 30 calendar
days ending the day before the issuance date, whichever is lower.  The lock-up
period for such shares shall expire no later than January 1, 2013.
 
(B) Subject to the Court’s approval of the Plan by which ARE shall sell its
Assets to Purchaser, Purchaser shall pay the purchase price for the Assets of
REE by assuming the REE Assumed Liabilities, which shall, in any event, not
exceed $35,000.
 
2.5           Allocation of Purchase Price.  The Purchaser and the Companies
hereby agree that the Purchase Price to be payable by the Purchaser in
connection with the sale and purchase of the Assets shall be allocated by the
Purchaser and the Companies as determined by the Company and as disclosed to the
Purchaser in writing prior to Closing.  Such agreed allocation will be intended
to comply with Section 1060 of the Code, and the Parties hereby agree to report
the transactions contemplated by this Agreement for federal income tax purposes
in accordance with such allocation.
 
2.6           Clearance Certificates.  To the extent required by Law and as
reasonably requested by Purchaser as determined pursuant to its due diligence
investigation, to relieve the Purchaser of any liability for unpaid sales or
similar Taxes of the Company attributable to periods prior to the Closing Date,
the Companies shall, prior to the Closing Date, take all necessary action in
order to obtain clearance certificates or similar documents from any applicable
Tax authority and deliver such certificates and similar documentation to
Purchaser at Closing.
 
2.7           Transfer Taxes.  All municipal, county, state and federal sales
and transfer Taxes incurred, if any, in connection with the transactions
contemplated by this Agreement shall be the responsibility of, and paid promptly
by, the Purchaser. Each Party, as appropriate, shall in a timely manner sign and
swear to any return, certificate, questionnaire or affidavit as to any matter
within its knowledge required in connection with the payment of any such Tax.
 
2.8           Specific Performance. In addition to any and all other remedies
available at law or equity, in the event the Purchaser fails to deposit the
Deposit Shares in accordance with Section 2.1(b), the Companies shall be
entitled to a right of specific performance by the Purchaser.
 
3. 
THE CLOSING.

 
3.1           Closing Date.  The closing of the transactions contemplated by
this Agreement (the "Closing") shall take place at the offices of the Purchaser
on the earlier of (a) the 7th business day after the receipt by Purchaser of the
proceeds of a sale of Purchaser’s equity securities that provides the Purchaser
with not less than US$5.0 million or (b) November 1, 2009, or such other place
and date as the Purchaser and the Company may agree in writing (such deadline
for the Closing is referred to herein as the "Closing Deadline".  The date of
which the Closing occurs shall be referred to herein as the “Closing
Date”.   If, by November 1, 2009 the Court has not yet approved or disapproved
the Plan, the parties agree to extend the Closing Deadline until such decision
has been made by the Court.
 

 
- 9 -

--------------------------------------------------------------------------------

 

3.2           Deliveries by the Purchaser at the Closing.  At the Closing, the
Purchaser and Helix shall deliver or cause to be delivered to each applicable
Party (unless indicated below) the following:
 

 
(i)
the Cash Amount, to subsequently be paid to ARE’s creditors as directed by the
Court if the Court dictates the means by which such Cash Proceeds shall be
used.;

 

 
(ii)
the Deposit Shares (from the Court or escrow agent, who received such shares
from Purchaser pursuant to Section 2.4(b));

 

 
(iii)
the Employment Agreement, duly executed by the Purchaser;

 

 
(iv)
the Consulting Agreement, duly executed by the Purchaser;

 

 
(v) 
the Lease, duly executed by Purchaser; and

 

 
(vi)
such other instruments and certificates as may be reasonably requested by the
Companies.

 
3.3           Deliveries by the Companies at the Closing.  At the Closing, the
Companies and the Principals shall deliver to the Purchaser and Helix the
following:
 

 
(i) 
order of the Court approving the Asset Purchase;

 

 
(ii) 
executed and acknowledged (if appropriate) assignments, bills of sale and/or
certificates of title, dated as of the Closing Date, transferring to the
Purchaser all of the Assets free and clear of all Encumbrances, each
satisfactory to the Purchaser in form and substance;

 

 
(iii) 
the Company Approvals;

 

 
(iv) 
the Records;

 

 
(v) 
the Employment Agreement, duly executed by Preus;

 

 
(vi) 
the Consulting Agreement, duly executed by Hull;

 

 
(vii) 
the Lease, duly executed by Hull;

 

 
- 10 -

--------------------------------------------------------------------------------

 

 
(viii)
an assignment by Preus and all of his co-inventors, if any, of all right, title
and interest in all Intellectual Property owned by Preus and used by the
Companies relating to wind turbines, controls for wind turbines or any other
aspects of power generation by means of wind energy, all as identified on
Schedule 3.3(viii); and



 
(ix)
such other instruments and certificates as may be reasonably requested by the
Purchaser.



 
3.4           Power of Attorney.  Effective upon the Closing Date, each of the
Companies hereby irrevocably constitutes and appoints the Purchaser, its
successors and assigns, the true and lawful attorney of each Company with full
power of substitution, in the name of the Purchaser, or the name of the
respective Company, on behalf of and for the benefit of the Purchaser, to
collect all items being transferred, conveyed and assigned to the Purchaser as
provided herein, to endorse, without recourse, checks, notes and other
instruments in the name of the Company which have been transferred to the
Purchaser, to institute and prosecute, in the name of the Company or otherwise,
all proceedings which the Purchaser may deem proper in order to collect, assert
or enforce any claim, right or title of any kind in or to the Assets, to defend
and compromise any and all actions, suits or proceedings in respect of any of
the Assets subject to the indemnification obligations under this Agreement, and
to do all such acts and things in relation thereto as the Purchaser may deem
reasonably advisable. Each Company agrees that the foregoing powers are coupled
with an interest and shall be irrevocable by the Company directly or indirectly
by the dissolution of the Company or in any manner or for any reason. Each
Company further agrees that the Purchaser shall retain for its own account any
amounts collected pursuant to the foregoing powers, and the Company shall
promptly transfer and deliver to the Purchaser any cash or other property
received by the Company after the Closing Date relating to the Assets, if
permitted by the Court.
 
4.           REPRESENTATIONS AND WARRANTIES OF THE COMPANIES.  Each of the
Companies and the Principals, jointly and severally, hereby make the following
representations and warranties to the Purchaser.  Each representation and
warranty made by ARE is subject to, and qualified by, matters disclosed in the
Bankruptcy Case.  REE does not make any representation with respect to ARE and
ARE does not make any representation with respect to REE.  Except for the
express representations and warranties in this Agreement, the Companies
expressly exclude all warranties with respect to the Contemplated Transactions,
express and implied, including but not limited to the warranty of
merchantability, the warranty of fitness for a particular purpose, and any
warranties that may have arisen from course of dealing or usage of trade.
 
4.1           Organization and Good Standing.  Each of the Companies is a
limited liability company duly organized and validly existing under the laws of
Oregon.  Each Company has all requisite corporate or other power to own, operate
and lease its respective Assets and carry on its business as the same is now
being conducted.  Complete and correct copies of the Articles of Organization
and Operating Agreement of each Company, as currently in effect, have been
delivered to the Purchaser.
 

 
- 11 -

--------------------------------------------------------------------------------

 

4.2           Capitalization of the Company.  ARE is owned 46.75% by each of
Preus and Hull, and 6.5% by Robert Strachen. REE is owned 100% by Preus. All of
the outstanding interests of the equity of the Company are validly issued, fully
paid and non-assessable. Except as set forth on Schedule 4.2, there are, and at
the Closing there will be, no outstanding subscriptions, options, rights,
warrants, convertible securities, preemptive rights or other agreements, or
understandings with respect to the voting, sale, transfer, rights of first
refusal, rights of first offer, proxy or registration or calls, demands or
commitments of any kind relating to the issuance, sale or transfer of any
membership interests or other equity securities of the Company, whether directly
or upon the exercise or conversion of other securities.  There are, and at the
Closing there will be, no outstanding contractual obligations of the Company or
the Principals to repurchase, redeem or otherwise acquire any shares of their
respective membership interests or to provide funds to, or make any investment
(in the form of a loan, capital contribution or otherwise) in, any other Person.
The Company does not and has never maintained any stock, partnership, joint
venture or any other security or ownership interest in any other Person.
 
4.3           Authority Relative to Agreement.  The Company has all requisite
power and authority, corporate or otherwise, to execute, deliver and perform its
obligations under this Agreement and has taken all action, corporate or
otherwise, necessary in order to execute and deliver the Transaction Documents
and all other instruments or agreements to be executed in connection herewith
and to consummate the Contemplated Transactions.  This Agreement and the other
Transaction Documents have been duly executed and delivered by the Company and
the Principals.  This Agreement and the other Transaction Documents constitute
the valid and binding obligation of the Company and each of the Principals,
enforceable against such party in accordance with its terms, subject to laws
relating to bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium, marshaling or other laws and rules of law affecting the enforcement
generally of creditors’ rights and remedies (including such as may deny giving
effect to waivers of debtors’ or guarantors’ rights).
 
4.4           Absence of Conflict.  Neither the execution and delivery of the
Transaction Documents by the Company or the Principals nor the consummation of
the Contemplated Transactions by the Company or the Principals will (a) violate,
conflict with, result in a breach or termination of, constitute a default under
or give rise to a right to terminate, amend, cancel or accelerate (or an event
which, with notice or lapse of time or both, would constitute the same) (i) any
material Contract to which the Company or either of the Principals is a party or
by which any of their respective properties or assets is bound, (ii) the
Articles of Organization or Operating Agreement of the Company or (iii) any Law,
order of a Governmental Body or any other restriction of any kind or character
applicable to the Company or the Principals or any of their respective
properties or assets, or (b) result in the creation or imposition of any
Encumbrance upon any Asset or any other property or asset of the Company or the
Principals except where any such violation, conflict, breach, termination,
default, amendment, cancellation, acceleration or Encumbrance would not have a
material adverse effect on the party or the Contemplated Transactions.
 
4.5           Consents and Approvals.  No consent, waiver, registration,
certificate, approval, grant, franchise, concession, permit, license, exception
or authorization of, or declaration or filing with, or notice or report to, (a)
any Governmental Body or (b) any other Person (including, but not limited to,
any party to a Contract of the Company, is required in connection with the
execution, delivery and performance of the Transaction Documents by the Company
or the Principals, other than the approval of the Court and the approvals set
forth on Schedule 4.5 (such approvals collectively referred to as the "Company
Approvals").
 

 
- 12 -

--------------------------------------------------------------------------------

 

4.6           Liabilities.  To the best of the Companies’ actual
knowledge,  except (a) as incurred by Company in the ordinary course of business
after the date hereof, (b) disclosed by ARE in the Bankruptcy Case or (c) under
Contracts constituting all or part of the Assumed Liabilities, neither the
Company nor any of the Principals have any debts, liabilities or obligations of
any nature (whether absolute, accrued, contingent or otherwise) in connection
with the Assets, the Contracts or the business of the Company.
 
4.7           Litigation.  Except (a) for Bankruptcy Case, (b) any litigation
arising from any disputed claim identified in the Bankruptcy Case, and (c) as
set forth on Schedule 4.7, there is no action, suit, hearing, inquiry, review,
proceeding or investigation by or before any court or Governmental Body pending,
or threatened against or involving the Company or any of the Principals or with
respect to the activities of any employee or agent of the Company.  Neither the
Company nor the Principals have received any notice of any event or occurrence
which could result in any such action, suit, hearing, inquiry, review,
proceeding or investigation.
 
4.8           Tax Matters.
 
(a)           Except as set forth on Schedule 4.8, the Company and the
Principals have filed or caused to be filed on a timely basis all Tax Returns
that are or were required to be filed by them, pursuant to the Laws or
administrative requirements of each Governmental Body with taxing power over it
or its assets.  As of the time of filing, all such Tax Returns correctly
reflected the facts regarding the income, business, assets, operations,
activities, status, and other matters of the Company and any other information
required to be shown thereon.  An extenstion of time within which to file any
such Tax Return that has not been filed has not been requested or granted.  The
Company and the Principals have delivered to the Purchaser true, complete and
correct copies of all Tax Returns filed by them for the last three
years.  Schedule 4.8 lists all state, local and foreign jurisdictions in which
the Company has previously filed or currently file Tax Returns, which are all of
the state, local or foreign taxing jurisdictions in which the Company has been
or is  required to file Tax Returns.  Except as set forth on Schedule 4.8, there
is no audit, action, suit, claim, proceeding or any investigation or inquiry,
whether formal or informal, public or private, now pending or threatened against
or with respect to the Company or either of the Principals in respect of any
Tax.  Except as set forth on Schedule 4.8, there are no Encumbrances for Taxes
upon the assets of the Company.
 
(b)           Except as set forth on Schedule 4.8, with respect to all amounts
in respect of Taxes imposed on the Company and the Principals or for which they
are or could be reasonably liable, whether to Governmental Bodies (as, for
example, under Law) or to other Persons (as, for example, under tax allocation
agreements), with respect to all taxable periods or portions of periods since
their inception through the Closing, (i) all applicable tax laws and agreements
have been complied with in all material respects, and (ii) all such amounts
required to be paid by the Company or the Principals to Governmental Bodies or
others on or before the date hereof have been paid.
 

 
- 13 -

--------------------------------------------------------------------------------

 

(c)           Except as set forth on Schedule 4.8, as of the date hereof,
neither the Company nor any of the Principals have requested, executed or filed
with the IRS or any other Governmental Body any agreement or other document
extending or having the effect of extending the period for assessment or
collection of any Taxes for which the Company or the Principals could be liable
and which still is in effect.
 
(d)           Except as set forth on Schedule 4.8, there exists no tax
assessment, proposed or otherwise, against the Company or the Principals nor any
lien for Taxes against any assets or property of the Company or the Principals.
 
(e)            Except as set forth on Schedule 4.8, all Taxes that the Company
or the Principals are or were required by Law to withhold or collect have been
duly withheld or collected and, to the extent required, have been paid to the
proper Governmental Body or other Person.
 
(f)            Except as set forth on Schedule 4.8, neither the Company nor the
Principals are a party to, bound by or subject to any obligation under any tax
sharing, tax indemnity, tax allocation or similar agreement.
 
(g)           Except as set forth on Schedule 4.8, there is no claim, audit,
action, suit, proceeding, or investigation with respect to Taxes due or claimed
to be due from the Company or the Principals or of any Tax Return filed or
required to be filed by the Company or the Principals pending or threatened
against or with respect to the Company or the Principals.
 
(h)           Except as set forth on Schedule 4.8, neither the Company nor the
Principals have filed a consent pursuant to Section 341(f) of the Code (or any
corresponding provision of state, local or foreign income tax law) or agreed to
have Section 341(f)(2) of the Code (or any corresponding provision of state,
local or foreign income tax law) apply to any disposition of a subsection (f)
asset (as such term is defined in Section 341(f)(4) of the Code) owned by the
Company or the Principals.
 
4.9           No Brokers or Finders.  Except as set forth on Schedule 4.9, the
Company has not, nor have any of its Affiliates, officers, directors or
employees on their behalf, employed any broker or finder or incurred any
liability for any brokerage or finder's fee or commissions or similar payment in
connection with any of the Contemplated Transactions, and no Person has or will
have any right, interest or valid claim against or upon the Purchaser or its
Affiliates for any such fee or commission.
 
4.10           Financial Statements.
 
 
(a)           The audited financial statements of ARE to be delivered prior to
Closing (collectively, the "Company Financial Statements"), were compiled on the
accrual basis of accounting.
 

 
- 14 -

--------------------------------------------------------------------------------

 

 
(b)           Except as filed in the Bankruptcy Case, since July 1, 2009, there
has been no material adverse change or condition of the Company or any event,
condition or contingency that could reasonably be expected to result in such a
material adverse effect with respect to the Company of its business.
 
4.11          Compliance with Law.  Except as disclosed in filings in the
Bankruptcy Case, the operations of ARE have been conducted in all material
respects in accordance with all applicable Laws.  Neither ARE nor the Principals
have received any notification of any asserted present or past failure to comply
with any such Laws, and ARE is in compliance in all material respects with all
limitations, restrictions, conditions, standards, prohibitions, requirements,
obligations, schedules and timetables contained in any such Laws.  To the best
of the Company’s actual knowledge, the Company Licenses constitute all licenses,
permits, orders, certificates, authorizations or other approvals of Governmental
Bodies required for the conduct of its business under applicable Laws. To the
best of the Company’s actual knowledge, the Company is not in violation of any
such Company License.  All such Company Licenses are in full force and effect,
and to Company’s knowledge, no suspension or cancellation thereof has been
threatened.
 
4.12          Title to Property; Sufficiency; Encumbrances.
 
(a)           The Company leases or owns all the properties and assets used by
it in the conduct of its business, including, without limitation, the Assets,
and with respect to contract rights, is a party to and enjoys the right to the
benefits of all Contracts used in or relating to the conduct of its
business.  The Company has good and marketable title to, or, in the case of
leased assets, valid and subsisting leasehold interests in, all of its assets
and properties (including, without limitation, the Assets), free and clear of
all Encumbrances.
 
(b)           Following the consummation of the Contemplated Transactions, the
Purchaser will own, pursuant to good and marketable title, or lease, under valid
and subsisting leases, or otherwise retain its respective interest in, the
Assets without incurring any penalty or other adverse consequence, including,
without limitation, any increase in rentals, royalties, or licenses or other
fees imposed as a result of, or arising from, the consummation of the
Contemplated Transactions, including without limitation, the real estate to be
transferred from the Principals.
 
4.13          Intellectual Property Rights.  (a) To the best of the Company’s
actual knowledge, no Intellectual Property of the Company which is necessary for
the conduct of Company’s business as currently conducted or as currently
proposed to be conducted has been or is now involved in any cancellation,
dispute or litigation, and no such action is threatened.  To the best of the
Company’s actual knowledge, no patent of the Company has been or is now involved
in any interference, reissue, re-examination or opposition proceeding.


(b)           To the best of the Company’s actual knowledge, all of the licenses
and sublicenses and consent, royalty or other agreements concerning Intellectual
Property which are necessary for the conduct of the Company’s business as
currently conducted to which the Company is a party or by which any of its
assets are bound (collectively, “License Agreements”) are valid and binding
obligations of the Company and the other parties thereto, enforceable in
accordance with their terms, and there exists no event or condition which will
result in a material violation or breach of or constitute (with or without due
notice or lapse of time or both) a default by the Company under any such License
Agreement.



 
- 15 -

--------------------------------------------------------------------------------

 
 
(c)           To the best of the Company’s actual knowledge, the Company owns or
has the valid right to use all of the Intellectual Property that is necessary
for the conduct of the Company’s business as currently conducted and for the
ownership, maintenance and operation of the Company’s properties and assets,
free and clear of all Encumbrances.  The Company has a valid and enforceable
right to use all third-party Intellectual Property and Confidential Information
used or held for use in the business of the Company.


(d)           To the best of the Company’s actual knowledge, the consummation of
the Contemplated Transactions will not result in the alteration, loss,
impairment of or restriction on the Company’s ownership or right to use any of
the Intellectual Property or Confidential Information which is necessary for the
conduct of Company’s business as currently conducted or as currently proposed to
be conducted.

 
4.14           Contracts.
 
(a)           The Company has no obligations under, and is not a party to any
customer, vendor or supplier Contract which are not Assigned Contracts nor does
the Company derive any revenue from any Contract which is not an Assigned
Contract. The Company is not a party to any Assigned Contract as to which the
Company has been advised that the Assigned Contract will be terminated or that
by its terms is subject to renegotiation.


(b)           Except as set forth on Schedule 4.14(b), no consent of any party
to any Assigned Contract is required in connection with the execution, delivery
and performance of this Agreement or the Contemplated Transactions.


(c)           The Company is not in default under any Assigned Contract, nor has
any event occurred, which through the passage of time or the giving of notice,
or both, would constitute a default by the Company, would cause the acceleration
of any of the Company’s obligations thereunder, would result in the creation of
any Encumbrance or restriction on any of the Assets.  Except as set forth on
Schedule 4.14(c) and to the actual knowledge of the Companies, no third party is
in default under any lease or Contract to which the Company is a party, nor has
any event occurred that, through the passage of time or the giving of notice, or
both, would constitute a default thereunder.


(d)           Neither the Company nor the Principals are a party to or bound by
any Contract which (i) limits the Company or either of the Principals from
competing in any line of business or with any Person or in any geographic area
or during any time period or (ii) grants any Person any preferential right to
purchase from the Company or the Principals, any properties or assets of the
Company or the Principals or of any capital stock, or securities convertible
into, any capital stock of the Company.
 

 
- 16 -

--------------------------------------------------------------------------------

 

4.15          Affiliated Transactions.  Except as set forth on Schedule 4.15, no
Affiliate or other family member (i) has borrowed or has been advanced funds
from or loaned funds to the Company, (ii) is a party to a Contract with the
Company or (iii) has engaged in any transaction with the Company.
 
4.16          Ordinary Course. Except as described in documents filed in the
Bankruptcy Case, since July 1, 2009, the business has been conducted only in the
ordinary and usual course of business consistent with past practice.  Without
limiting the generality of the foregoing, the Company has not since July 1,
2009  (i) suffered any adverse change in its financial condition, the business
or operations or in the Assets; or (ii) sold, transferred, or otherwise disposed
of any material portion of its properties or Assets.


4.17          Employee Matters.  Except as disclosed on Schedule 4.17, the
Company is not (a) a party to any union, collective bargaining or similar
agreement; (b) providing or obligated to provide any profit sharing, deferred
compensation, bonus, savings, stock option, stock purchase, pension, consulting,
retirement, welfare or other incentive plan or agreement; (c) except as
disclosed on Schedule 4.17, providing or obligated to provide “fringe benefits”
or any employee perquisites to employees, including, without limitation,
vacation, sick leave, medical, hospitalization, insurance and related benefits;
or (d) a party to any employment or consulting agreement.  Except as disclosed
on Schedule 4.17, no present or former employee of the Company has any claim on
account of or for bonuses, vacation, time off earned or otherwise. Except as
disclosed on Schedule 4.17(e), on or before the Closing Date all accrued wages,
salary, bonus, commissions, vacation and sick pay and Taxes relating thereto
shall be paid by Company to the officers, directors, and employees of Company
other than Principals.


4.18          Records. Except as disclosed on Schedule 4.18, the Records are the
true books and records of the business of the Company and truly and accurately
reflect the underlying facts and transactions. Except as disclosed on Schedule
4.18, no other records other than the Records or documents exist which are
necessary to operate the business.


4.19          Accuracy. All representations, warranties and certifications
contained in this Agreement, including any schedules delivered herewith, and all
the other documents delivered in connection with this Agreement and the
Contemplated Transaction delivered directly or indirectly by the Company or the
Principals are true, correct and complete in all material respects, do not
contain any statement which is false or misleading with respect to a material
fact and do not omit to state a material fact necessary in order to make the
statements herein and therein not false or misleading.
 
 5.            REPRESENTATIONS AND WARRANTIES OF THE PURCHASER AND
HELIX.  Except for the express representations and warranties in this Agreement,
the Purchaser and Helix expressly exclude all warranties with respect to the
Contemplated Transactions, express and implied, including but not limited to the
warranty of merchantability, the warranty of fitness for a particular purpose,
and any warranties that may have arisen from course of dealing or usage of
trade. Purchaser and Helix hereby represent and warrant to the Companies and the
Principals as follows:
 

 
- 17 -

--------------------------------------------------------------------------------

 

5.1           Organization and Good Standing.  Each of Purchaser and Helix is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Nevada.  Each of Purchaser and Helix has all requisite corporate
or other power to own, operate and lease its respective properties and carry on
its respective business as the same is now being conducted.
 
5.2           Authority Relative to Agreement. Each of Purchaser and Helix has
all requisite power and authority, corporate or otherwise, to execute, deliver
and perform its obligations under this Agreement and has taken all action,
corporate or otherwise, necessary in order to execute and deliver the
Transaction Documents and all other instruments or agreements to be executed in
connection herewith and to consummate the Contemplated Transactions.  This
Agreement has been duly executed and delivered by Purchaser and Helix.  This
Agreement constitutes the valid and binding obligation of the Purchaser and
Helix, enforceable against such party in accordance with its terms, subject to
laws relating to bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium, marshaling or other laws and rules of law affecting the enforcement
generally of creditors’ rights and remedies (including such as may deny giving
effect to waivers of debtors’ or guarantors’ rights).
 
5.3           Absence of Conflict.  Neither the execution and delivery of the
Transaction Documents by the Purchaser or Helix, nor the consummation of the
Contemplated Transactions by such party, will (a) violate, conflict with, result
in a breach or termination of, constitute a default under or give rise to a
right to terminate, amend, cancel or accelerate (or an event which, with notice
or lapse of time or both, would constitute the same) (i) any material Contract
to which Purchaser or Helix is a party or by which any of its respective
properties or assets is bound; (ii) the Certificate of Incorporation or Bylaws
of Purchaser, as the case may be, or (iii) any Law, order of a Governmental Body
or any other restriction of any kind or character applicable to such party or
any of its respective properties or assets; or (b) result in the creation or
imposition of any Encumbrance upon any properties or assets of such party except
where any such violation, conflict, breach, termination, default, amendment,
cancellation, acceleration or Encumbrance would not have a material adverse
effect on the party or the Contemplated Transactions.
 
5.4           Consents and Approvals.  No consent, waiver, registration,
certificate, approval, grant, franchise, concession, permit, license, exception
or authorization of, or declaration or filing with, or notice or report to, (a)
any Governmental Body and (b) any other Person (including, but not limited to,
any party to a Contract of the Purchaser or Helix), is required in connection
with the execution, delivery and performance of the Transaction Documents by the
Purchaser or Helix, other than approvals which have already been obtained and
except where the failure to obtain any such approval would not have a material
adverse effect on the Contemplated Transactions, other than the filing of the
Current Report on Form 8-K with respect to the Asset Purchase.
 
5.5           No Brokers or Finders.  Purchaser has not, nor have its
Affiliates, officers, directors or employees, employed any broker or finder or
incurred any liability for any brokerage or finder's fee or commissions or
similar payment in connection with any of the Contemplated Transactions.
 

 
- 18 -

--------------------------------------------------------------------------------

 

5.6           The Shares.  When issued in accordance with the terms of this
Agreement, the shares of common stock of the Purchaser constituting parts of the
purchase price of the Assets shall be duly authorized, validly issued, fully
paid and non-assessable, free and clear of any Encumbrances other than pursuant
to the terms of this Agreement and applicable securities Laws.
 
5.7           SEC Filings.  No document or disclosure filed by Purchaser with
the United States Securities and Exchange Commission includes any untrue
statement or omits to state a material fact necessary in order to make the
statements made, in the light of the circumstances under which they were made,
not misleading.  Each of the documents, at the time it was filed, complied with
the Securities Act of 1933 and the Securities and Exchange Act of 1934.
 
5.8           Accuracy. All representations, warranties and certifications
contained in this Agreement, including any schedules delivered herewith, and all
the other documents delivered in connection with this Agreement and the
Contemplated Transaction delivered directly or indirectly by the Company or the
Principals are true, correct and complete in all material respects, do not
contain any statement which is false or misleading with respect to a material
fact and do not omit to state a material fact necessary in order to make the
statements herein and therein not false or misleading.
 
6.             COVENANTS PRIOR TO CLOSING.
 
6.1            Access Prior to the Closing.
 
(a)           Between the date of this Agreement and the earlier of the
termination of this Agreement in accordance with the terms hereof or the Closing
(except as otherwise required by the Court), the Company and the Principals
shall (i) give Purchaser and its authorized representatives and agents full and
complete access to all properties, personnel, facilities and offices of the
Company and to all the books and records of the Company (and permit such parties
to make copies thereof), (ii) permit the Purchaser and its authorized
representative and agents to make inspections thereof, and (iii) cause the
officers and employees of, and consultants to, the Company to furnish the
Purchaser with all financial information and operating data and other
information with respect to the business and properties of the Company and to
discuss with such parties and its representatives the affairs of the Company;
provided, however that the Company shall not warrant the accuracy of such data
or information except as expressly set forth in this Agreement.
 
(b)           Each of the Parties shall use reasonable efforts to cause their
respective Affiliates, officers, directors, employees, auditors, attorneys,
consultants, advisors and agents, to treat as confidential and hold in strict
confidence, unless compelled to disclose by the Court or other judicial or
administrative process or, in the opinion of its counsel, by other requirements
of Law, and after prior written notice to the other Party, all confidential
information of the Company or the Purchaser, as the case may be, furnished to
the Purchaser by the Company or the Principals or to the Company or the
Principals by the Purchaser, as the case may be, or any of their respective
representatives in connection with the Contemplated Transactions and will not
release or disclose such confidential information to any other Person, except
their respective auditors, attorneys, financial advisors and other consultants,
agents and advisors in connection with the consummation of the Contemplated
Transactions.  If the Asset Purchase does not occur (i) such confidence shall be
maintained by the Parties and each Party shall use reasonable efforts to cause
its officers, directors, Affiliates and such other Persons to maintain such
confidence, except to the extent such information comes into the public domain
(other than as a result of an action by such Party, its officers, directors or
such other Persons in contravention of this Agreement), and (ii) upon the
request of any Party, the other Party shall promptly destroy or return to the
requesting Party any materials (written, electronic or otherwise) remaining in
its possession, which materials it has received from the requesting Party or its
representatives, together with any analyses or other derivatives based upon the
materials provided.
 

 
- 19 -

--------------------------------------------------------------------------------

 

6.2           Publicity.  Except with respect to information filed in the
Bankruptcy Case, neither the Company nor the Principals shall, and none of them
shall permit any Affiliate to, issue any press release or make any other
statement or disclosure with respect to this Agreement or the Contemplated
Transactions without the prior written approval of the Purchaser.  Nothing
contained herein shall prevent any Party at any time from furnishing any
required information to the Court  (and all parties entitled to receive copies
of such disclosures to the Court) or any governmental agency or authority or
from issuing any press release or making any other statement or disclosure with
respect to this Agreement and the Contemplated Transactions (after consulting
with the other Parties hereto) if required by Law or any regulatory agency or to
comply with the terms of this Agreement.
 
6.3           Conduct of Business.  Except as expressly consented to in writing
by the Purchaser, between the date of this Agreement and until the earlier of
the termination of this Agreement in accordance with the terms hereof or the
Closing, the Company shall conduct its business diligently, in good faith and
only in the ordinary course of business consistent with past practice and use
all its reasonable efforts to preserve intact its present business organization
and employees and to preserve the goodwill of Persons having business relations
with it. Without limiting the generality of the foregoing, the Company and the
Principals shall not, directly or indirectly:
 
(a)           amend its Articles of Organization or Operating Agreement;
 
(b)           acquire any capital stock or other equity securities of any Person
or any equity or ownership interest in any business;
 
(c)           incur or guarantee any debt or liabilities of any kind or make any
loans of any kind;
 
(d)           (i) split, combine or reclassify its outstanding capital stock or
declare, set aside or pay any dividend or distribution payable in cash,
membership interests, economic interests, property or otherwise, (ii) spin-off
any assets or businesses, sell any assets or businesses or effect any
extraordinary corporate transaction, (iii) engage in any transaction for the
purpose of effecting a recapitalization, or (iv) engage in any transaction or
series of related transactions which has a similar effect to any of the
foregoing;
 

 
- 20 -

--------------------------------------------------------------------------------

 

(e)           issue or sell, transfer, pledge or otherwise dispose of, or agree
to issue, sell, pledge or otherwise dispose of, any additional membership
interests or economic interests of, or any options, warrants or rights of any
kind to acquire any debt or equity securities convertible into or exchangeable
for such membership interests or economic interests;
 
(f)            redeem, purchase, acquire or offer to purchase or acquire any
shares of its membership interests or economic interests;
 
(g)           without the express written consent of the Purchaser, enter into
any Contract (written or oral) or transaction (A) not in the ordinary course of
business, (B) involving consideration in excess of $10,000 or (C) for the sale,
acquisition or lease of any assets or business, including without limitation
directly or indirectly sell, lease, mortgage or otherwise Encumber any of its
properties or assets;
 
(h)           modify the terms of, terminate or fail in any respect to comply
with the terms of any Contract;
 
(i)            grant or agree to grant any employee or agent of the Company any
increase in wages or bonus, severance, profit sharing, retirement, deferred
compensation or other compensation or benefit;
 
(j)            enter into or amend any employment, consulting, severance or
similar Contract; or
 
(k)           agree or otherwise commit, whether in writing or otherwise, to do,
or take any action or omit to take any action that would result in, any of the
foregoing.
 
6.4           Exclusivity.  Through the earlier of the Closing or the date of
termination of this Agreement pursuant to the terms of this Agreement and except
as directed by the Court, none of the Company or the Principals shall, directly
or indirectly, through any director, officer, employee, agent, representative or
otherwise (and each of said Parties shall use reasonable efforts to insure such
Persons shall not directly or indirectly) (i) solicit, initiate or encourage the
submission of inquiries, proposals or offers from any Person relating to (x) any
business combination with respect to the Company or the business of the Company;
or (y) the sale of any of the assets and/or capital stock of the Company or the
Principals (an "Alternative Transaction"), (ii) enter into or participate in any
negotiations, or initiate any discussions or continue any discussions initiated
by others, regarding any Alternative Transaction, or furnish to any other Person
any information with respect to the assets or business of the Company or its
business for the purposes of pursuing a possible Alternative Transaction with
any other party, or (iii) otherwise participate in, assist, facilitate or
encourage any effort or attempt by any other Person to do any of the foregoing
except as required by law as fiduciaries.  The Company shall promptly notify the
Purchaser of any proposal or inquiry made to it or the Principals or any of its
directors, officers, employees, agents, representatives, or otherwise with
respect to any of the foregoing.
 

 
- 21 -

--------------------------------------------------------------------------------

 

6.5           Amending Schedules and Exhibits.  From time to time prior to the
Closing, the Companies shall promptly provide, supplement and/or amend the
exhibits and schedules hereto with respect to any matter arising after the date
of this Agreement which, if existing or occurring at the date of this Agreement,
would have been required to have been set forth on the schedules to this
Agreement.  Such supplement or amendment shall have the effect of curing any
related misrepresentation or breach of warranty made in connection with the
transactions contemplated by this Agreement; provided, however, that if such
misrepresentation or breach is material, the Purchaser shall have a commercially
reasonable period of time following receipt of any supplemented or amended
schedules to elect (i) to terminate this Agreement without any further liability
to the Parties or (ii) in such non-amending party’s sole discretion, to waive
such breach and consummate the transactions contemplated by this Agreement.
 
6.6           Remedies.  In addition to any and all other remedies available at
law or equity, in the event the Company or the Principals shall breach or
threaten to breach any of the provisions of this Article 6, each of the Company
and the Principals agree and acknowledge that damages would be difficult to
ascertain, the Purchaser and its Affiliates will suffer immediate, irreparable
harm, and the Purchaser and its Affiliates shall be entitled, in addition to any
and all other remedies, to an injunction issued by a court of competent
jurisdiction restraining the aforesaid violations of the Company and/or the
Principals, without the necessity of posting a bond. Nothing contained in this
Section 6.6 is intended to limit in any way any of the rights or remedies of any
party to this Agreement in respect of any breach or threatened breach of this or
any other provision of this Agreement.  The Companies and the Principals
acknowledge and agree that there is no adequate remedy at law for any such
breach or threatened breach and, in the event that any action or proceeding is
brought seeking injunctive relief, said Party shall not use as a defense thereto
that there is an adequate remedy at law. Furthermore, the Purchaser shall be
entitled to a right of specific performance upon a breach of this Agreement by
the Company and/or the Principals.
 
6.7           Lease.  Purchaser and Hull shall negotiate the terms of a 12-month
lease for the premises owned by Hull and currently occupied and used by ARE and
REE, which lease shall have a gross monthly rent of $1,500 per month (the
“Lease”), provided, however, that said lease amount shall be subject to the
opinion of a real estate broker of rental value that is reasonably acceptable to
Purchaser.  Unless Purchaser objects to the gross monthly rent amount in writing
prior to September 15, 2009, Purchaser shall be deemed to have waived the above
condition of obtaining the opinion of a real estate broker of rental value and
shall be obligated to enter into the form of the Lease provided to Purchaser by
the Companies at the monthly rental rate specified above.
 
For a period of not less than 36 months after Closing, Purchaser will retain
offices and facilities for engineering, design and testing of wind turbines at a
location within a 40 mile radius of Newberg, Oregon and will permit the
Principals and the existing employees of the Companies who desire to work for
Purchaser to perform their primary duties at that location for so long as
reasonably practicable in Buyer’s sole discretion.   Existing employees of the
Companies who elect to work for Purchaser shall be entitled to receive
Purchaser’s standard vacation benefits, and each such employee shall be deemed
to have accrued the maximum amount of vacation eligible to such employee under
Purchaser’s standard employee vacation policy at the time of hire.
 

 
- 22 -

--------------------------------------------------------------------------------

 

7.             CONDITIONS TO THE OBLIGATIONS OF THE PURCHASER.  The obligations
of the Purchaser to effect the Contemplated Transactions shall be subject to the
satisfaction at or prior to the Closing of each of the following conditions, any
one or more of which may be waived by the Purchaser:
 
7.1           Representations, Warranties and Agreements.
 
(a)           The representations and warranties of the Companies and the
Principals set forth in this Agreement shall be true and correct in all material
respects as of the date of the Closing with the same effect as though made as of
the Closing, unless made as of another date, in which case they shall be true
and correct in all material respects as of such date;
 
(b)           All schedules and exhibits shall be completed in such detail as is
reasonably satisfactory to the Purchaser; and
 
(b)           The Companies and the Principals shall have performed and complied
in all material respects with the agreements contained in this Agreement
required to be performed and complied with by it prior to or as of the Closing.
 
The Purchaser shall have received a certificate to the foregoing effect signed
by an authorized executive officer of the Companies and from the Principals.
 
7.2           No Injunction.  There shall not be in effect or threatened any
injunction, order or decree of a Governmental Body of competent jurisdiction
that prohibits or delays, or seeks to prohibit or delay, consummation of any
material part of the Contemplated Transactions.
 
7.3           Approvals.  The order of the Court and any Company Approvals
necessary in connection with the execution, delivery and performance of this
Agreement by the Company or for the consummation of the Contemplated
Transactions shall have been obtained and delivered to the Purchaser and shall
be in full force and effect.
 
7.4           No Material Adverse Effect.  No event, occurrence, fact,
condition, change, development or effect shall have occurred, exist or come to
exist since the date of this Agreement that, individually or in the aggregate,
has constituted or resulted in, or could reasonably be expected to constitute or
result in, a material adverse effect on the Company’s business.
 
7.5           Corporate Approval.  Prior to the Closing, this Agreement and the
Contemplated Transactions shall have been duly approved by all the members and
the managers of each Company in accordance with applicable Law.
 
7.6           Secretary of State Certificate.  The Purchaser shall have received
a certificate of the Secretary of State of the State of Oregon with respect to
the Company as of a recent date, showing the Company to be validly existing in
the State of Oregon.
 

 
- 23 -

--------------------------------------------------------------------------------

 

7.7           Secretary’s Certificate of the Company.  The Purchaser shall have
received a certificate of the Secretary of the Company certifying (i) a true and
complete copy of the resolutions duly and validly adopted by the members and
managers of the Company, evidencing the authorization of the execution and
delivery of this Agreement and the consummation of the Contemplated
Transactions, (ii) the names and signatures of the members and manager of the
Company authorized to sign this Agreement and the other documents to be
delivered hereunder and (iii) a true and complete copy of the Articles of
Organization and Operating Agreement of the Company.
 
7.8           Agreements.  The Transaction Documents shall have been duly
executed and delivered by Preus and Hull, as the case may be.
 
7.9           Proceedings Satisfactory.  All certificates, opinions and other
documents to be delivered by the Company to the Purchaser other than the
Schedules and all other matters to be accomplished by the Company prior to or at
the Closing shall be reasonably satisfactory in the judgment of the Purchaser
and its counsel.
 
8.             CONDITIONS TO THE OBLIGATIONS OF THE COMPANIES.  The obligations
of the Companies to effect the Contemplated Transactions shall be subject to the
satisfaction at or prior to the Closing of each of the following conditions, any
one or more of which may be waived by the Companies:
 
8.1           Representations, Warranties and Agreements.
 
(a)           The representations and warranties of the Purchaser and Helix set
forth in this Agreement shall be updated if necessary to remain true and correct
in all material respects as of the date of this Agreement and as of the Closing
with the same effect as though made as of the Closing, unless made as of another
date, in which case they shall be true and correct in all material respects as
of such date; and
 
(b)           The Purchaser and Helix shall have performed and complied in all
material respects with the agreements contained in this Agreement required to be
performed and complied with by them prior to or as of the Closing.
 
The Company shall have received a certificate to the foregoing effect signed by
an authorized executive officer of the Purchaser and Helix.
 
8.2           No Injunction.  There shall not be in effect or threatened any
injunction, order or decree of a Governmental Body of competent jurisdiction
that prohibits or delays, or seeks to prohibit or delay, consummation of any
material part of the Contemplated Transactions.
 
8.3           AApprovals.  All approvals necessary in connection with the
execution, delivery and performance of this Agreement by the Purchaser and Helix
or for the consummation of the Contemplated Transactions shall have been
obtained or made and shall be in full force and effect, including without
limitation, the order of the Court.
 

 
- 24 -

--------------------------------------------------------------------------------

 

8.4           Proceedings Satisfactory.  All certificates, opinions and other
documents to be delivered by the Purchaser and Helix to the Company and all
other corporate or organizational matters to be accomplished by the Purchaser
prior to or at the Closing shall be satisfactory in the reasonable judgment of
the Company and its counsel.
 
8.5           Corporate Approval.  Prior to the Closing, this Agreement, the
Contemplated Transactions shall have been duly approved by the Board of
Directors of the Purchaser and Helix, in accordance with applicable Law.
 
 8.6           Secretary of State Certificate.  The Company shall have received
a certificate of the Secretary of State of the State of Nevada with respect to
the Purchaser and Helix as of a recent date, showing the Purchaser to be validly
existing and in good standing in the State of Nevada.
 
8.7           Secretary’s Certificate.  The Company shall have received a
certificate of the Secretary of the Purchaser certifying (i) a true and complete
copy of the resolutions duly and validly adopted by the Board of Directors of
the Purchaser and Helix evidencing the authorization of the execution and
delivery of this Agreement, the consummation of the Contemplated Transactions,
and (ii) the names and signatures of the officers of the Purchaser and Helix
authorized to sign this Agreement and the other documents to be delivered
hereunder.
 
8.8           Agreements.  The Transaction Documents shall have been duly
executed and delivered by the Purchaser and Helix.
 
8.9           Financing.  The Purchaser shall have consummated its equity raise
of no less than $5,000,000.
 
9.             AUDITED FINANCIAL STATEMENTS.
 
9.1           Audited Financial Statements.  Promptly after the execution and
delivery of this Agreement, the Purchaser shall instruct independent auditors to
prepare and audit ARE Financial Statements and such other information as may be
required in order for the Purchaser to consummate the Contemplated Transactions.
All costs and expenses relating thereto shall be incurred by the Purchaser.
Purchaser shall have the right to review and approve the auditor and auditor’s
fees in its sole and absolute discretion.  Purchaser shall provide the ARE with
copies of the audited financial statements within five (5) days after the
receipt thereof by the Purchaser.
 
9.2           Receipt of Audited Financials.  Notwithstanding anything contained
in this Agreement to the contrary, the Purchaser shall not be required to
consummate the Contemplated Transactions until and unless (i) the audited
financial statements do not disclose a material adverse change from the
unaudited Company Financial Statements, (ii) the audited financial statements
comply with all applicable rules and regulations of the Securities and Exchange
Commission, and (iii) the Purchaser has received the necessary consent from its
independent auditors with respect thereto.
 

 
- 25 -

--------------------------------------------------------------------------------

 

10.           INDEMNIFICATION; SURVIVAL.
 
10.1           Indemnification by the Company and Principals. The Companies and
the Principals, jointly and severally, shall indemnify and hold harmless the
Purchaser and its Affiliates, officers, directors, stockholders, employees and
agents and the successors and assigns of all of them (the "Purchaser Indemnified
Parties"), and shall reimburse the Purchaser Indemnified Parties for, any loss,
liability, claim, damage, expense (including, but not limited to, costs of
investigation and defense and attorneys' fees) (collectively, "Damages"),
resulting from or arising out of (a) any material inaccuracy or breach of any of
the representations and warranties, of the Company or the Principals in this
Agreement or in any certificate or document delivered by the Company or the
Principals pursuant to this Agreement, (b) any failure by the Company or the
Principals to perform or comply in any material respect with any agreement
(except to the extent disclosed to Purchaser prior to the Closing), covenant or
obligation in this Agreement or in any certificate or document delivered by the
Company or the Principals pursuant to this Agreement to be performed by or
complied with by the Company or the Principals, (c) any claims (other than
claims related to ARE Assumed Liabilities or REE Assumed Liabilities) made by a
third Person against the Purchaser or the Assets based upon a Contractual
obligation of the Company or the Principals for services performed prior to the
Closing Date, (d) any claims made at any time arising out of, or in connection
with, any environmental laws or environmental conditions on or relating to the
Assets which are based upon conditions existing prior to the Closing Date, (e)
Taxes attributable to the ownership of the Assets prior to the Closing, (f)
Taxes attributable to the conduct by the Company of its business or the
Company's operation or ownership of its assets (except to the extent disclosed
to the Purchaser prior to the Closing), (g) any claims on account of the failure
of the Company to comply with applicable bulk sales or bulk transfer Laws, (h)
any claim made at any time by any Governmental Body in respect of the business
of the Company for all periods prior to the Closing Date, (i) any debt, claim,
liability or obligation of the Company or the Principal other than the Assumed
Liabilities or (j) any litigation, action, claim, proceeding or investigation by
any third party relating to or arising out of the business or operations of the
Company or the Principals (except to the extent disclosed to Purchaser at
Closing on Schedule 4.7.)
 
10.2           Indemnification by the Purchaser.  The Purchaser and Helix,
jointly and severally, shall indemnify and hold harmless the Companies, the
Principals and their respective Affiliates, officers, directors, stockholders,
employees, agents and the successors and assigns of all of them (the "Company
Indemnified Parties"), and shall reimburse the Company Indemnified Parties for
any Damages resulting from or arising out of (a) any material inaccuracy or
breach of any of the representations and warranties of the Purchaser or Helix in
this Agreement or in any certificate or document delivered by the Purchaser or
Helix to the Company pursuant to this Agreement, or (b) any failure by the
Purchaser to perform or comply with, in any material respect, any agreement,
covenant or obligation in this Agreement or in any certificate or document
delivered by the Purchaser pursuant to this Agreement to be performed by or
complied with by the Purchaser, including without limitation Purchaser’s
obligations with respect to the Assumed Liabilities.
 
10.3           Holdback Amount.  Any Damages incurred by the Purchaser for which
Company and Principals are obligated under the terms of Section 10.1 shall first
be settled by deducting the amount of such Damages from the Holdback Amount. The
value of the shares shall be based on the market value at the time the Damages
are incurred by Purchaser.
 

 
- 26 -

--------------------------------------------------------------------------------

 

10.4           Survival.  All representations, warranties, covenants and
agreements of the Parties contained herein or in any other certificate or
document delivered pursuant hereto shall survive the Closing for eighteen months
from the Closing Date, except the representations and warranties set forth in
Section 4.8 which shall survive until the expiration of the applicable statute
of limitations.
 
10.5           Limitations on Liabilities of Companies and Principals.  The
Companies and Principals will have no liability to Purchaser or Helix or any
other person for indemnification or otherwise with respect to: any claims that
arise out of or results from a breach of any representation or warranty or
covenant contained in this Agreement (a) if the Companies or Principals
demonstrate by clear and convincing evidence that, as of the Closing Date,
Purchaser had knowledge of the facts giving rise to any such breach and that the
facts constituted such breach; (b) unless Purchaser notifies the Companies and
Principals of the claim and specifies in reasonable detail the facts giving rise
to the claim within 18 months from the Closing Date, except the representations
and warranties set forth in Section 4.8.  The Companies and Principals will have
no liability to Purchaser or Helix or any other person for indemnification or
otherwise with respect to: (c) if the aggregate liability for the claim is less
than $100,000, unless the aggregate liability for such claims exceeds $100,000,
and then only to the extent that the aggregate liability for such claims exceeds
$100,000; and (d) to the extent the aggregate liability of such claims exceeds
the lesser of the value of (i) the Purchaser’s shares transferred to ARE as part
of the purchase price of the Assets or (ii) the value received upon a subsequent
transfer of such shares by ARE.
 
10.6  Sole and Exclusive Legal Remedy.  The indemnification provisions in
Section 10.1 will be the Purchaser’s sole and exclusive legal remedy with
respect to any claim that arises out of or results from this Agreement.
 
11.           TERMINATION.
 
11.1           Termination Procedures.  This Agreement may be terminated as
follows:
 
(a)           by mutual written agreement of all of the Parties at any time;
 
(b)           by the Purchaser, by notice to the Companies, if either of the
Companies has breached this Agreement in any material respect and such breach is
not cured within ten (10) days after written notice from the Purchaser to the
breaching Company;
 
(c)           by either Company, by notice to the Purchaser, if the Purchaser or
Helix has breached this Agreement in any material respect and such breach is not
cured within ten (10) days after written notice from either Company to the
Purchaser; or
 
(d)           by any Party by written notice to the other Parties if any
condition set forth in this Agreement has not been satisfied in accordance with
the terms hereof or if satisfaction of such condition is or becomes impossible,
other than through the failure of the party seeking to terminate this Agreement
to comply fully with its obligations hereunder.
 

 
- 27 -

--------------------------------------------------------------------------------

 

11.2           Effect of Termination.  In the event that this Agreement is
terminated, this Agreement shall terminate without any liability or further
obligation of any Party to another, except for the obligations of the Parties
under Sections 6.1(b) and 6.2. Notwithstanding this Section 11.2 or Section
11.1, if the Purchaser fails to consummate the Contemplated Transaction for any
reason by the Closing Deadline other than the failure of either the Companies or
the Principals to comply with its respective binding obligations under the
Letter of Intent or its obligations under this Agreement, the Deposit Shares
shall immediately be delivered to ARE by the escrow agent according to the terms
of the Deposit Share Agreement.
 
11.3           Expenses.  The Parties shall each bear their own respective
expenses incurred in connection with this Agreement and the Contemplated
Transactions.
 
11.4           Termination by Court.  If required by the Court, ARE may
terminate this Agreement without any further obligations to Purchaser or Helix
whatsoever.
 
12.           MISCELLANEOUS.
 
12.1           Entire Agreement.  This Agreement contains, and is intended as, a
complete and exclusive statement of all of the terms and the arrangements
between the Parties with respect to the matters provided for, supersedes any
previous agreements and understandings between the Parties with respect to those
matters and cannot be changed or terminated orally.
 
12.2           Severability.  Any provision of this Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction.
 
12.3           Governing Law.  This Agreement shall be governed by and construed
in accordance with the law of the State of Oregon applicable to agreements made
and to be performed therein without giving effect to conflicts of law
principles.  Each of the Parties agree to submit to the jurisdiction of the
federal or state courts located in Portland, OR in any actions or proceedings
arising out of or relating to this Agreement. Each of the Parties, by execution
and delivery of this Agreement, expressly and irrevocably (i) consent and submit
to the personal jurisdiction of any of such courts in any such action or
proceeding; (ii) consent to the service of any complaint, summons, notice or
other process relating to any such action or proceeding by delivery thereof to
such party as set forth in Section 12.6 below and (iii) waive any claim or
defense in any such action or proceeding based on any alleged lack of personal
jurisdiction, improper venue or forum non conveniens or any similar basis.  EACH
OF THE UNDERSIGNED HEREBY WAIVES FOR ITSELF AND ITS PERMITTED SUCCESSORS AND
ASSIGNS THE RIGHT TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING INSTITUTED IN
CONNECTION WITH THIS AGREEMENT.
 
12.4           Further Assurances.  In case at any time after the Closing, any
further action or the execution and delivery of any additional documents or
instruments shall be necessary or desirable to carry out the purposes of this
Agreement and render effective the consummation of the Contemplated
Transactions, the Parties shall take such actions and execute such additional
documents and instruments as may be reasonably requested by any other Party.
 

 
- 28 -

--------------------------------------------------------------------------------

 

12.5           Headings.  The section headings contained in this Agreement are
solely for the purpose of reference, are not part of the Agreement of the
Parties and shall not in any way affect the meaning or interpretation of this
Agreement.  All references in this Agreement to Sections, Schedules and Exhibits
are to sections, schedules and exhibits to this Agreement, unless otherwise
indicated.
 
12.6           Notices.  All notices and other communications under this
Agreement shall be in writing and shall be deemed given when (a) delivered by
hand, (b) transmitted by facsimile (and confirmed by return facsimile), or (c)
delivered, if sent by Express Mail, Federal Express or other nationally
recognized overnight delivery service or registered or certified mail, return
receipt requested, to the addressee at the following addresses or facsimile
numbers (or to such other addresses, or facsimile number as a party may specify
by notice given to the other party pursuant to this provision):
 
If to the Purchaser, to:
 
Helix Wind, Corp.
1848 Commercial Street
San Diego, California 92113
Fax:
   
with a copy to:
 
David Lubin & Associates, PLLC
5 North Village Avenue
Rockville Centre, NY 11570
Fax:  (516) 887-8250
Attn: David Lubin, Esq.
 
If to the Companies or the Principals, at:
 
22700 NE Mountain Top Road
Newberg, OR 97132
 
with a copy to:
 
Schwabe, Williamson & Wyatt
1211 SW 5th Avenue, Ste. 1900
Portland, OR 97204
Fax: 503-796-2900
Attn: Kevin E. Brannon, Esq.
 



 

 
- 29 -

--------------------------------------------------------------------------------

 

12.7          Binding Effect; Assignment.  This Agreement shall be binding upon
and inure to the benefit of the Parties and their respective successors and
permitted assigns and heirs and representatives.  Except as specifically set
forth herein, nothing in this Agreement shall create or be deemed to create any
third party beneficiary rights in any Person who is not a Party.  No Party shall
assign this Agreement or of any their rights or obligations hereunder without
the prior written consent of the other Parties.
 
12.8          Counterparts.  This Agreement may be executed in any number of
counterparts and by facsimile, each of which shall be deemed an original, but
all of which together shall constitute one and the same instrument.
 
12.9          Amendment and Waiver.  This Agreement may be amended, or any
provision of this Agreement may be waived, provided that such amendment or
waiver will be signed by all the Parties.  The waiver of any Party of a breach
of any provision of this Agreement shall not operate or be construed as a waiver
of any other breach.
 


 


 
[The remainder of this page is intentionally left blank.]
 

 
- 30 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties hereto have executed this instrument as of the
date and year first above written.
 
 

 
ABUNDANT RENEWABLE ENERGY, LLC


By:           /s/ Robert W. Preus                    
Name:      Robert W. Preus
Title:        Managing Member




RENEWABLE ENERGY ENGINEERING, LLC


By:           /s/ Robert W. Preus                    
Name:      Robert W. Preus
Title:        Sole Member




/s/ Robert W. Preus
Robert W. Preus




/s/ Helen M. Hull
Helen M. Hull






HELIX WIND, CORP.




By:           /s/ Ian Gardner                            
Name:      Ian Gardner
Title:        Chief Executive Officer




HELIX WIND, INC.




By:           /s/ Scott Weinbrandt                    
Name:      Scott Weinbrandt
Title:         President

 

 

 
- 31 -

--------------------------------------------------------------------------------

 

Exhibits


Exhibit A -
Form of Lock-Up Agreement
Exhibit B -
ARE 12-month Financial Projections
Exhibit C -
ARE 24-month Financial Projections





Schedules


Schedule of Technical Developments
 
Schedule 2.1
Excluded Assets
Schedule 2.1(i)
Intellectual Property
Schedule 2.1(ii)
Equipment, Other Assets
Schedule 2.1(iii)
Cash and Cash Equivalents
Schedule 2.1(iv)
Licenses
Schedule 2.1(vi)
Assigned Contracts
Schedule 2.2(b)(i)
ARE Assumed Liabilities
Schedule 2.2(b)(ii)
REE Assumed Liabilities
Schedule 3.3(viii)
Preus Intellectual Property
Schedule 4.2
Capitalization
Schedule 4.5
Company Approvals
Schedule 4.7
Litigation
Schedule 4.8
Tax
Schedule 4.9
Brokers and Finders
Schedule 4.11
Compliance with Law
Schedule 4.14
Contracts
Schedule 4.13
Intellectual Property Rights
Schedule 4.15
Affiliate Transactions
Schedule 4.17
Employee Matters




- 32 -

--------------------------------------------------------------------------------